Exhibit 10.1

EXECUTIVE DEFERRED COMPENSATION AGREEMENT
PHANTOM STOCK ACCOUNT

        THIS AGREEMENT, entered into this 17th day of December, 2004, by and
between John E. Rooney (hereinafter referred to as the “Executive”) and U.S.
Cellular Corporation (hereinafter referred to as the “Company”), a Delaware
corporation, located at 8410 West Bryn Mawr Avenue, Suite 700, Chicago, IL
60631-3486.


W I T N E S S E T H:

        WHEREAS, the Executive is now and will in the future be rendering
valuable services to the Company, and the Company desires to ensure the
continued loyalty, service and counsel of the Executive; and

        WHEREAS,  the Executive desires to defer a portion of his or her annual
bonus for calendar year 2004 (the “Bonus Year”) until retirement, resignation,
disability or death, or to a specific date greater than three years from the end
of the Bonus Year.

        NOW, THEREFORE, in consideration of the covenants and agreements herein
set forth, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto covenant and agree as follows:


1. Deferred Compensation Agreement. The Company agrees to establish and maintain
a book reserve (the “Deferred Compensation Account”) for the purpose of
measuring the amount of deferred compensation payable to the Executive under
this Agreement. Credits shall be made to the Deferred Compensation Account as
follows:


(a) Annual Bonus Deferral. On each issuance of a check in full or partial
payment of the Executive’s annual bonus for the Bonus Year, there shall be
deducted an amount equivalent to  100%  percent of the gross bonus payment which
will be credited as of the date on which the check is issued to the Deferred
Compensation Account. Amounts credited to the Deferred Compensation Account
pursuant to this paragraph 1(a) (as adjusted for deemed investment returns
hereunder) shall be 100% vested at all times.


(b) Company Match. As of each date on which amounts are credited to the Deferred
Compensation Account pursuant to paragraph 1(a), there shall also be credited to
the Deferred Compensation Account a Company Match amount equal to the sum of (i)
25% of the amount credited to the Deferred Compensation Account as of such date
pursuant to paragraph 1(a) which is not in excess of one-half of the Executive’s
total gross bonus for the Bonus Year and (ii) 33 1/3% of the amount credited to
the Deferred Compensation Account as of such date pursuant to paragraph 1(a)
which is in excess of one-half of the Executive’s total gross bonus for the
Bonus Year. One-third of the amount credited to the Executive’s Deferred
Compensation Account pursuant to this paragraph 1(b) (as adjusted for deemed
investment returns hereunder) shall become vested on each of the first three
anniversaries of the end of the Bonus Year, provided that the Executive is an
employee of


--------------------------------------------------------------------------------

the Company (or a parent or subsidiary of the Company) on such date and the
amount credited to the Deferred Compensation Account pursuant to paragraph 1(a)
has not been withdrawn or distributed before such date.


(c)

Deemed Investment of Deferred Compensation Account. An amount credited to the
Deferred Compensation Account pursuant to paragraph 1(a) or 1(b) shall be deemed
to be invested in whole and fractional shares of common stock of the Company at
the closing sale price on the principal national stock exchange on which such
stock is traded on the date as of which the amount is credited to the Deferred
Compensation Account or, if there is no reported sale for such date, on the next
preceding date for which a sale was reported (the “Fair Market Value”).


(d)

The bonus deferral percentage selected in paragraph 1(a) shall be in effect for
the entire bonus for the Bonus Year.


2. Payment of Deferred Compensation.


(a)

On the earlier of the date specified by the Executive in paragraph 2(h) or the
date the Executive terminates his/her employment for whatever reason, the
Company shall compute the “Distributable Balance” in the Deferred Compensation
Account on such date. This Distributable Balance shall include (i) all bonus
deferrals made through the current month and (ii) if the Executive’s employment
has terminated for retirement, disability or death, all Company Match amounts
credited to the Deferred Compensation Account, or, if the Executive’s employment
has not terminated or has terminated for any other reason, the vested Company
Match amounts credited to the Deferred Compensation Account. In the event that
the Executive becomes disabled, his/her employment shall for these purposes be
deemed to terminate on the first day of the month in which he/she begins to
receive long term disability payments provided by the Company’s insurance
carrier (thus, the Distributable Balance shall be computed as of the preceding
month). Payment of deferred compensation under these events will be in
accordance with the Executive’s payment method and distribution date elections
in paragraphs 2(f) and 2(h). For purposes of this paragraph 2(a), “disability”
shall mean a total physical disability which, in the Company’s judgment,
prevents the Executive from performing substantially his/her employment duties
and responsibilities for a continuous period of at least six months, and
“retirement” shall mean retirement as defined in the Wireless Pension Plan.


(b)

The Executive must elect in paragraph 2(f) the payment method for receiving the
Distributable Balance. Any amendment changing the method of payment must be made
in a calendar year prior to the calendar year in which the selected distribution
date occurs and at least six months prior to the selected distribution date to
be considered effective.


(c)

In the event the Executive chooses the installment option, the Executive must
inform the Company of the number of installments he or she wishes to receive.
The installments will be paid quarterly (not to exceed forty (40) quarters)
commencing with the fifteenth day of the quarter following the quarter in which
the distribution date specified in paragraph 2(h) occurs. Installments will then
be paid on the fifteenth day of each succeeding calendar quarter until the
entire Distributable Balance has been paid. The amount of each installment will
be based on the undistributed remainder of the Distributable Balance as of the
end of the quarter next preceding the payment date. If the Executive chooses the
lump sum option, the entire Distributable Balance must be paid within forty-five
(45) days after


--------------------------------------------------------------------------------

the date specified in paragraph 2(h).


(d)

All payments of deferred compensation hereunder will be made in whole shares of
common stock of the Company and cash equal to the Fair Market Value of any
fractional share.


(e)

If the Executive dies before the entire Distributable Balance has been paid, the
Company shall pay an amount equal to the then undistributed remainder of the
Distributable Balance in a lump sum within forty-five (45) days following the
Executive’s death to the Executive’s Designated Beneficiary (as hereinafter
defined). However, if the Executive is married at the time of death, the
Executive may designate in paragraph 2(f) (at the time of entering into this
Agreement or upon a subsequent marriage) that the payments specified in
paragraph 2(c) shall continue to the spouse. If such spouse dies before all
payments are made, the procedures in paragraph 3(a) and paragraph 3(b) shall
apply.


(f)

Payment of Distributable Balance (choose one option):


i)   X   Lump sum distribution; or


ii)          Installment method: The amount of each installment shall be equal
to one-     (cannot be less than one-fortieth) of the Distributable Balance as
of the end of the preceding calendar quarter.


Installment payments:


        shall         shall not


continue to be paid to the Executive’s spouse after the death of the Executive.


(g)

The Executive must elect in paragraph 2(h) the distribution date for receiving
or beginning to receive the Distributable Balance. This date is to be either
retirement, or a specific date greater than three years from the end of the
Bonus Year. Any amendment changing the distribution date must be made in a
calendar year prior to the calendar year in which the selected distribution date
occurs and at least six months prior to the selected distribution date to be
considered effective.


(h) Election of Distribution Date (choose one option):


i)   X   Retirement; or


ii)         Specific Date:                   

(must be greater than three years from the end of the Bonus Year).


(i) In the event of an unforeseeable emergency, the Executive may make
withdrawals from the vested amounts in the Deferred Compensation Account in an
amount equal to that which is reasonably necessary to satisfy the emergency. An
unforeseeable emergency means a severe financial hardship to the Executive
resulting from a sudden and unexpected illness or accident of the Executive or
of a dependent (as defined in Internal Revenue Code § 152(a)) of the


--------------------------------------------------------------------------------

Executive, loss of the Executive’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Executive. The circumstances that will constitute an
emergency will depend upon the facts of each case, but, in any case, payment may
not be made to the extent that such hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise; (ii) by liquidation of
the Executive’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship; or (iii) by cessation of deferrals under
this Agreement. Examples of what are not considered to be unforeseeable
emergencies include the need to send the Executive’s child to college or the
desire to purchase a home.


In the event the Company approves the payment of a withdrawal due to an
unforeseeable emergency, such payment shall be made by the Company to the
Executive in a lump sum within forty-five (45) days after approval of such
request.


3. Designation of Beneficiaries.


(a) The Executive may designate a beneficiary to receive any amount payable
pursuant to paragraph 2(e) (the “Designated Beneficiary”) by executing or filing
with the Company during his/her lifetime, a Beneficiary Designation in the form
attached hereto. The Executive may change or revoke any such designation by
executing and filing with the Company during his/her lifetime a new Beneficiary
Designation. If the Executive is married and names someone other than his/her
spouse (e.g., child) as beneficiary, the spouse must consent by signing the
designated area of the Beneficiary Designation form in the presence of a Notary
Public.


(b) If any Designated Beneficiary predeceases the Executive, or if any
corporation, partnership, trust or other entity which is a Designated
Beneficiary is terminated, dissolved, becomes insolvent, is adjudicated bankrupt
prior to the date of the Executive’s death, or if the Executive fails to
designate a beneficiary, then the following persons in the order set forth below
shall receive the entire amount specified in paragraph 2(e) above, which the
previous Designated Beneficiary would have been entitled to receive:


i) Executive’s spouse, if living; otherwise

ii) Executive’s then living descendants, per stirpes; and otherwise;

iii) Executive’s estate


4. Miscellaneous


(a) The right of the Executive or any other person to any payment of benefits
under this Agreement may not be assigned, transferred, pledged or encumbered.


(b) If the Company finds that any person to whom any amount is payable under
this Agreement is unable to care for his/her affairs because of illness or
accident, or is under any legal disability which prevents such person from
caring for his or her affairs, any payment due (unless a prior claim therefor
shall have been made by a duly appointed guardian, committee or other legal
representative) may be made to the spouse, a child, a parent, or a brother or
sister of such person, or to any party deemed by the Company to have incurred
expenses for such person otherwise entitled to payment, in such manner and
proportions as the Company may determine. Any such payment shall be a complete
discharge of the liability of the Company under this Agreement for such payment.


--------------------------------------------------------------------------------

(c) This Agreement shall be construed in accordance with and governed by the
laws of the State of Illinois.


(d) The Executive is considered to be a general unsecured creditor of the
Company with regard to the deferred compensation amounts to which this Agreement
pertains.


(e) The deferred amounts under this Agreement are unfunded for tax and ERISA
purposes.


(f) The Company must deduct from all payments made hereunder all applicable
federal or state taxes required to be withheld from such payments.


(g) This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof.


(h) In the event any provision of this Agreement is held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Agreement, and the Agreement must be construed and enforced as if the
illegal or invalid provision had not been included.


(i) This Agreement is intended to provide for a deferral of the payment of a
2004 bonus amount which will be earned and vested before January 1, 2005, and
accordingly, such deferral and any increases in the value of such deferral due
to the deemed investment under paragraph 1(c) are not intended to be subject to
the provisions of Section 409A of the Code, as enacted by the American Jobs
Creation Act of 2004. This Agreement shall be interpreted and construed to
comply with such intention. The Executive and the Company agree that the Company
shall have sole discretion and authority to amend or terminate this Agreement,
unilaterally, at any time in the future to (i) insure that the deferral of the
2004 annual bonus and increases in value of such deferral due to the deemed
investment under paragraph l (c) of the Agreement will not be subject to Section
409A of the Code or will satisfy any requirements of guidance provided by the
Treasury and (ii) satisfy any requirements of Section 409A of the Code or
guidance provided by the Treasury to the extent applicable to Company Match
amounts credited under paragraph l (b) of the Agreement.


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.




U.S. CELLULAR CORPORATION

By:   /s/ Jeff Emans


--------------------------------------------------------------------------------


EXECUTIVE

By:   /s/ John E. Rooney


--------------------------------------------------------------------------------

Executive Signature


--------------------------------------------------------------------------------